DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed August 19, 2022. Claims 1, 4, 11, 15-16, 18, 20, 23, 26-27, 29-33, 35-36, 39 & 41-46 are pending. Claims 2-3, 5-10, 12-14, 17, 19, 21-22, 24-25, 28, 34, 37-38 & 40 have been canceled. Claims 1, 4, 15, 18, 20 & 42 have been amended. New claims 45-46 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 15-16, 26-27 & 42-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duindam et al. (WO 2015/023665) (“Duindam” hereinafter) in view of Manwaring et al. (US 5,638,819) (“Manwaring” hereinafter) further in view of Sugiyama (US 2009/0198104).
In regards to claim 1, Duindam discloses a method for displaying guidance information using a graphical user interface 300 during a medical procedure, the method comprising: 
displaying, in a first mode of the graphical user interface 300, first image data as viewed from a distal end of an elongate device 200, wherein the first image data includes a virtual roadmap 310 displayed as a line winding through anatomical passageways along a determined route (see at fig. 3 and pg. 12, lines 23-27); 
transitioning from the first mode of the graphical user interface 300 to a second mode of the graphical user interface 300 wherein the transition is based on an occurrence of a triggering condition (i.e., when the tip portion is nearing a target location, when the tip portion has passed a target location, when the tip portion is moving directly toward a target location, or when the tip portion is moving away from a target location) (see at least pg. 13, lines 8-27); and 
displaying, in the second mode of the graphical user interface 300, second image data (i.e., a visual cue such as a flashing icon, change in color, or an alphanumeric message) as viewed from the distal end of the elongate device 200 (see at least pg. 13, lines 8-27).
Duindam discloses a method, as described above, that fails to explicitly teach a method wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location.  
However, Manwaring teaches that it is known to provide a method for displaying guidance information using a graphical user interface 40 during a medical procedure (see at least col. 11, lines 16-29), the method comprising: 
displaying, in a first mode of the graphical user interface 40 (see steps 114 & 116 of fig. 6), first image data as viewed from a distal end (36, 36’) of an elongate device 12 (see at least col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52);
 
    PNG
    media_image1.png
    190
    193
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    265
    media_image2.png
    Greyscale

transitioning from the first mode of the graphical user interface 40 to a second mode of the graphical user interface 40 wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
displaying, in the second mode of the graphical user interface 40 (see steps 124 & 128 of fig. 6), second image data as viewed from the distal end (36, 36’) of the elongate device 12 (see at least figs. 2 & 6 and col. 7, lines 57-63), 
wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator (i.e., crosshair) corresponding to an expected location of the medical procedure at the target location (see at least fig. 2 and col. 10, lines 32-42).
Therefore, since Duindam further teaches that it is known to provide second image data that may also be incorporated into any of the images of the GUI 300 and includes a target indicator 312 corresponding to a target location (i.e., when the target location is the ultimate target or an intermediate waypoint) (see at least pg. 12, lines 27-34 and pg. 13, line 1, pg. 15, lines 33-34, and pg. 16, lines 1-6) and an alignment indicator (i.e., crosshair) corresponding to an expected location of the medical procedure at the target location (i.e., when the target location is spaced apart from the tissue to be accessed) (see at least pg. 18, lines 1-6), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duindam wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Duindam as modified by Manwaring discloses a method, as described above, that fails to explicitly teach a method wherein the triggering condition includes detection of a change in presence of a medical instrument in the elongate device.
However, Sugiyama teaches that it is known to provide a method wherein the triggering condition includes detection of a change in presence of a medical instrument 5 in the elongate device 2 (see at least abstract, figs. 1, 2A-B & 6 and par 0045, 0048, 0057-0065, 0068 & 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duindam as modified by Manwaring wherein the triggering condition includes detection of a change in presence of a medical instrument in the elongate device as taught by Sugiyama since such a modification would amount to applying a known technique (i.e. as taught by Sugiyama) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as triggering a control mode display section that allows control of the insertion of the elongate device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, while Duindam discloses a method further comprising determining a position of the distal end 218 of the elongate device 200 (see at least pg. 13, lines 3-6), Duindam discloses the method of claim 1, as described above, that fails to explicitly teach a method wherein the triggering condition includes detecting that the distal end of the elongate device is within a predetermined distance of the target location. However, Manwaring teaches that it is known to provide a method further comprising determining a position of the distal end (36, 36’) of the elongate device 12, wherein the triggering condition includes detecting that the distal end (36, 36’) of the elongate device 12 is within a predetermined distance of the target location 52 (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duindam wherein the triggering condition includes detecting that the distal end of the elongate device is within a predetermined distance of the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Duindam discloses a system for displaying guidance information using a graphical user interface 300, the system comprising: 
an elongate device 200 including a flexible body 216 and a distal end 218 (see fig. 2); and 
one or more processors (see at least pg. 6, lines 10-24) configured to: 
display, in a first mode of the graphical user interface 300, first image data as viewed from a distal end of the elongate device 200, wherein the first image data includes a virtual roadmap 310 (see at fig. 3 and pg. 12, lines 23-27); 
transition from the first mode of the graphical user interface 300 to a second mode of the graphical user interface 300 (see at fig. 3 and pg. 12, lines 23-27), 
wherein the transition is based on an occurrence of a triggering condition i.e., when the tip portion is nearing a target location, when the tip portion has passed a target location, when the tip portion is moving directly toward a target location, or when the tip portion is moving away from a target location) (see at least col. 10, lines 6-25); and 
display, in the second mode of the graphical user interface 300, second image data (i.e., a visual cue such as a flashing icon, change in color, or an alphanumeric message) as viewed from the distal end of the elongate device 200 (see at least pg. 13, lines 8-27). 
Duindam discloses a system, as described above, that fails to explicitly teach a system wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of a medical procedure at the target location. 
However, Manwaring teaches that it is known to provide a system 10 for displaying guidance information using a graphical user interface 40 (see at least col. 11, lines 16-29), the system 10 comprising: 
an elongate device 12 including a flexible body and a distal end 36; and 
one or more processors (16, 38) (see at least fig. 1) configured to: 
display, in a first mode of the graphical user interface 40, first image data as viewed from a distal end (36, 36’) of the elongate device 12 (see steps 114 & 116 of fig. 6 and col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52); 
transition from the first mode of the graphical user interface 40 to a second mode of the graphical user interface 40 (see steps 124 & 128 of fig. 6), wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
display, in the second mode of the graphical user interface 40, second image data viewed from the distal end (36, 36’) of the elongate device 12 (see at least fig. 2 and col. 7, lines 57-63), 
wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator (i.e., crosshair) corresponding to an expected location of a medical procedure at the target location 52 (see at least fig. 2 and col. 10, lines 32-42). 
Therefore, since Duindam further teaches that it is known to provide second image data that may also be incorporated into any of the images of the GUI 300 and includes a target indicator 312 corresponding to a target location (i.e., when the target location is the ultimate target or an intermediate waypoint) (see at least pg. 12, lines 27-34 and pg. 13, line 1, pg. 15, lines 33-34, and pg. 16, lines 1-6) and an alignment indicator (i.e., crosshair) corresponding to an expected location of the medical procedure at the target location (i.e., when the target location is spaced apart from the tissue to be accessed) (see at least pg. 18, lines 1-6), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duindam wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Duindam as modified by Manwaring discloses a system, as described above, that fails to explicitly teach a system wherein the transition is based on an occurrence of a triggering condition that includes a change in presence of a medical instrument within the elongate device.
However, Sugiyama teaches that it is known to provide a method wherein the transition is based on an occurrence of a triggering condition that includes a change in presence of a medical instrument 5 within the elongate device 2 (see at least abstract, figs. 1, 2A-B & 6 and par 0045, 0048, 0057-0065, 0068 & 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duindam as modified by Manwaring wherein the transition is based on an occurrence of a triggering condition that includes a change in presence of a medical instrument within the elongate device as taught by Sugiyama since such a modification would amount to applying a known technique (i.e. as taught by Sugiyama) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as triggering a control mode display section that allows control of the insertion of the elongate device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Duindam discloses a system wherein the first mode of the graphical user interface 300 is displayed during traversal of the elongate device 200 through an anatomical passageway (see at least pg. 12, lines 23-27), Duindam discloses the system of claim 15, that fails to explicitly teach a system wherein the second mode of the graphical user interface 300 is displayed during alignment of a distal end of the elongate device 200 to perform the medical procedure at the target location.  However, Manwaring teaches that a system wherein the second mode of the graphical user interface 40 is displayed during alignment of a distal end (36, 36’) of the elongate device 12 to perform the medical procedure at the target location 52 (see at least col. 1, lines 21-23; col. 3, lines 24-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duindam wherein the second mode of the graphical user interface 300 is displayed during alignment of a distal end of the elongate device 200 to perform the medical procedure at the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, while Duindam discloses a system wherein the one or more processors are further configured to determine a position of the distal end 218 of the elongate device 200 (see at least pg. 13, lines 3-6), Duindam disloses the system of claim 15, that fails to explicitly a system wherein the triggering condition includes detecting that the distal end of the elongate device 200 is within a predetermined distance of the target location. However, Manwaring teaches that it is known to provide a system wherein the one or more processor (16, 38) is further configured to determine a position of the distal end (36, 36’) of the elongate device 12 and the triggering condition includes detecting that the distal end (36, 36’) of the elongate device 12 is within a predetermined distance of the target location 52 (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duindam wherein the triggering condition includes detecting that the distal end of the elongate device is within a predetermined distance of the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 27, Duindam discloses the system of claim 26, further comprising a sensor disposed along a length of the elongate device 200 that determines the position of the distal end of the elongate device 200, wherein the sensor comprises at least one of an electromagnetic sensor 220 (see pg. 10, lines 21-24) or a fiber optic shape sensor 222 (see pg. 8, lines 10-12).  
In regards to claim 42, Duindam discloses a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated (see pg. 18, lines 7-19) with a guidance display system 110 (see at least pg. 6, lines 4-24) are adapted to cause the one or more processors to perform a method comprising: 
displaying, in a first mode of the guidance display system, first image data as viewed from a distal end 218 of an elongate device 200, wherein the first image data includes a virtual roadmap 310 indicating which branches in a set of anatomical passageways to steer the elongate device 200 toward (see at fig. 3 and pg. 12, lines 23-27); 
transitioning from the first mode of the guidance display system to a second mode of the guidance display system wherein the transition is based on an occurrence of a triggering condition (i.e., when the tip portion is nearing a target location, when the tip portion has passed a target location, when the tip portion is moving directly toward a target location, or when the tip portion is moving away from a target location) (see at least pg. 13, lines 8-27); and 
displaying, in the second mode of the guidance display system, second image data (i.e., a visual cue such as a flashing icon, change in color, or an alphanumeric message) as viewed from the distal end of the elongate device 200 (see at least pg. 13, lines 8-27). 
Duindam discloses a non-transitory machine readable medium, as described above, that fails to explicitly teach a non-transitory machine readable medium wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of a medical procedure at the target location.  
However, Manwaring teaches that it is known to provide a non-transitory machine-readable medium 18 (see at least col. 3, lines 37-50) comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a guidance display system 10 (see at least col. 11, lines 16-29) are adapted to cause the one or more processors (16, 38) to perform a method comprising: 
displaying, in a first mode of the guidance display system 10, first image data as viewed from a distal end (36, 36’) of an elongate device 12 (see steps 114 & 116 of fig. 6 and col. 7, lines 57-63), wherein the first image data includes a virtual roadmap (54, 54’) (see at least fig. 8 and col. 7, lines 40-52); 
transitioning from the first mode (see steps 114 & 116 of fig. 6) of the guidance display system 10 to a second mode (see steps 124 & 128 of fig. 6) of the guidance display system 10 wherein the transition is based on an occurrence of a triggering condition (i.e., distance 112 is less than a predetermined value) (see at least col. 10, lines 6-25); and 
displaying, in the second mode of the guidance display system 10 (see steps 124 & 128 of fig. 6), second image data as viewed from the distal end of the elongate device 12, wherein the second image data includes a target indicator 126 corresponding to a target location 52 and an alignment indicator (i.e., crosshair) corresponding to an expected location of a medical procedure at the target location 52 (see at least fig. 2 and col. 10, lines 32-42).
Therefore, since Duindam further teaches that it is known to provide second image data that may also be incorporated into any of the images of the GUI 300 and includes a target indicator 312 corresponding to a target location (i.e., when the target location is the ultimate target or an intermediate waypoint) (see at least pg. 12, lines 27-34 and pg. 13, line 1, pg. 15, lines 33-34, and pg. 16, lines 1-6) and an alignment indicator (i.e., crosshair) corresponding to an expected location of the medical procedure at the target location (i.e., when the target location is spaced apart from the tissue to be accessed) (see at least pg. 18, lines 1-6), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory machine readable medium of Duindam wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Manwaring since such a modification would amount to applying a known technique (i.e. as taught by Manwaring) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping guide the user by rendering a distance-to-target feature visible from the distal end of the elongate device when the elongate device nears the target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Duindam discloses a non-transitory machine readable medium, as described above, that fails to explicitly teach a non-transitory machine readable medium wherein the triggering condition includes a change in presence of a medical instrument in the elongate device.
However, Sugiyama teaches that it is known to provide a device wherein the triggering condition includes a change in presence of a medical instrument 5 in the elongate device 2 (see at least abstract, figs. 1, 2A-B & 6 and par 0045, 0048, 0057-0065, 0068 & 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory machine readable medium of Duindam as modified by Manwaring wherein the triggering condition includes a change in presence of a medical instrument in the elongate device as taught by Sugiyama since such a modification would amount to applying a known technique (i.e. as taught by Sugiyama) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as triggering a control mode display section that allows control of the insertion of the elongate device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 43, Duindam discloses the method of claim 1, wherein at least one of the first image data or the second image data comprises a live camera view 302 (see at least pg. 12, lines 15-22).  
In regards to claim 44, Duindam discloses the method of claim 1, wherein at least one of the first image data or the second image data comprises a virtual image 304 of the anatomic passageways (see at least pg. 12, lines 15-22 and pg. 13, lines 1-3).
Claims 29-30, 32, 36, 39, 41 & 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duindam (‘665) in view of Manwaring (‘819), Sugiyma (‘104) further in view of Brown et al. (US 2016/0000302) (“Brown” hereinafter).
In regards to claim 29, while Duindam discloses a system wherein: the first image data 304 further includes anatomical features of a patient anatomy (see at least fig. 3); the virtual roadmap 310 indicates a predetermined route to the target location (see at least pg. 12, lines 23-27), Duindam as modified by Manwaring and Sugiyama discloses the system of claim 15, that fails to explicitly teach a system wherein0070228.00557US01 4874-8781-7499 v.14U.S. Application No. 16/307,995Docket No. P05720-WO-US / 70228.557US01 Response to Office Actionthe one or more processors are further configured to change one or more of color, shade, texture, or transparency of the virtual roadmap based on a deviation between the distal end of the elongate device and the predetermined route.  However, Brown teaches that it is known to provide a system wherein0070228.00557US01 4874-8781-7499 v.14U.S. Application No. 16/307,995Docket No. P05720-WO-US / 70228.557US01 Response to Office Actionthe one or more processors are further configured to provide a virtual roadmap 476 having in a color (see at least figs. 7-10 and par 0066) and Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring and Sugiyama wherein0070228.00557US01 4874-8781-7499 v.14U.S. Application No. 16/307,995Docket No. P05720-WO-US / 70228.557US01 Response to Office Actionthe one or more processors are further configured to change one or more of color, as taught by Duindam, of the virtual roadmap, as taught by Brown, based on a deviation between the distal end of the elongate device and the predetermined route as taught by Duindam in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
 In regards to claim 30, Duindam discloses the system of claim 29, wherein the virtual roadmap 310 is displayed as a line superimposed on the anatomical features included in the first image data (see at least image 304 of fig. 3).
In regards to claim 32, Duindam as modified by Manwaring and Sugiyama discloses the system of claim 29, that fails to explicitly teach a system wherein the virtual roadmap changes one or more of color, shade, texture, or transparency based on a distance between the distal end of the elongate device and the target location. However, Brown teaches that it is known to provide a system wherein0070228.00557US01 4874-8781-7499 v.14U.S. Application No. 16/307,995Docket No. P05720-WO-US / 70228.557US01 Response to Office Actionthe one or more processors are further configured to provide a virtual roadmap 476 having in a color (see at least figs. 7-10 and par 0066) and Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring and Sugiyama wherein the virtual roadmap, as taught by Brown, changes one or more of color, as taught by Duindam, based on a distance between the distal end of the elongate device and the target location as taught by Duindam and/or Manwaring in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
In regards to claim 36, Duindam as modified by Manwaring and Sugiyama discloses the system of claim 29, wherein the anatomical features change one or more of color, shade, texture, or transparency based on a distance between a distal end of the elongate device and the target location. However, Brown teaches that it is known to provide a system wherein the anatomical features (452, 481) may have color (see at least figs. 8-10 and par 0067, 0069 & 0074) and Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring and Sugiyama wherein the anatomical features, as taught by Brown, change color, as taught by Duindam, based on a distance between a distal end of the elongate device and the target location as taught by Duindam and/or Manwaring in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
In regards to claim 39, Duindam as modified by Manwaring and Sugiyama discloses the system of claim 15, that fails to explicitly teach a system wherein the target indicator changes one or more of color, shade, texture, or transparency based on at least one of a distance between the distal end of the elongate device and the target location or based on a deviation between the alignment indicator and the target indicator.  However, Brown teaches that the target indicator 490 may be of any color (see at least figs. 9-10 and par 0072) and Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring wherein the target indicator, as taught by Brown, changes color, as taught by Duindam, based on at least one of a distance between the distal end of the elongate device and the target location or based on a deviation between the alignment indicator and the target indicator as taught by Duindam and/or Manwaring in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
 In regards to claim 41, Duindam as modified by Manwaring and Sugiyama discloses the system of claim 15, that fails to explicitly teach a system wherein the alignment indicator changes one or more of color, shade, texture, or transparency based on a deviation between the alignment indicator and the target indicator. However, Brown teaches that the target indicator 490 may be of any color (see at least figs. 9-10 and par 0072) and Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring and Sugiyama wherein the alignment indicator, as taught by Brown, changes color, as taught by Brown, based on a deviation between the alignment indicator and the target indicator as taught by Duindam and/or Manwaring in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
In regards to claim 46, Duindam as modified by Manwaring and Sugiyama discloses the non-transitory machine-readable medium of claim 42, that fails to explicitly teach a non-transitory machine-readable medium wherein the virtual roadmap comprises one or more alphanumeric indicators corresponding to at least one of a distance to the target location, a remaining time to reach the target location, or an identity of an anatomical passageway of the set of anatomical passageways. However, Brown teaches that it is known to provide a non-transitory machine-readable medium wherein the virtual roadmap 492 comprises one or more alphanumeric indicators (“Target Center 0.5 cm” or “Target Center 2.9 cm”) corresponding to a distance to the target location (see at least figs. 9-10 and par 0072). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory machine-readable medium of Duindam as modified by Manwaring and Sugiyama wherein the virtual roadmap comprises one or more alphanumeric indicators corresponding to a distance to the target location as taught by Fukunaga since such a modification would amount to applying a known technique (i.e. as taught by Brown) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping the operator steer the tip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 33, 35 & 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duindam (‘665) in view of Manwaring (‘819), Sugiyama (‘104) further in view of Fukunaga (US 6,346,940).
In regards to claim 33, Duindam as modified Manwaring and Sugiyama discloses the system of claim 29, that fails to explicitly a system wherein displaying the first image data further includes displaying a roadblock indicator. However, Fukunaga teaches that it is known to provide a system wherein displaying the first image data 

    PNG
    media_image3.png
    378
    335
    media_image3.png
    Greyscale

further includes displaying a roadblock indicator Y3 (see at least col. 18, lines 38-67; col. 19, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duindam as modified Manwaring and Sugiyama wherein displaying the first image data further includes displaying a roadblock indicator as taught by Fukunaga since such a modification would amount to applying a known technique (i.e. as taught by Fukunaga) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping the operator steer the tip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 35, Duindam as modified by Manwaring and Sugiyama discloses the system of claim 33, that fails to explicitly teach a system wherein the roadblock indicator is determined based on one or more attributes of the anatomic features, the one or more attributes including a diameter of an anatomical passageway or a bend of the anatomical passageway. However, Fukunaga teaches that it is known to provide the system wherein the roadblock indicator Y3 is determined based on one or more attributes of the anatomic features, the one or more attributes including a diameter of an anatomical passageway (see at least fig. 18 and pg. 9, lines 23-34 and pg. 28, lines 9-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Duindam as modified by Manwaring and Sugiyama wherein the roadblock indicator is determined based on one or more attributes of the anatomic features, the one or more attributes including a diameter of an anatomical passageway passageway as taught by Fukunaga since such a modification would amount to applying a known technique (i.e. as taught by Fukunaga) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as precluding the endoscope from moving into cavities which are smaller than the endoscope diameter--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 45, Duindam as modified by Manwaring and Sugiyama discloses the non-transitory machine-readable medium of claim 42, that fails to explicitly teach a non-transitory machine-readable medium wherein the virtual roadmap comprises one or more arrows indicating a direction to steer the elongate device.  However, Fukunaga teaches that it is known to provide a non-transitory machine-readable medium wherein the virtual roadmap comprises one or more arrows (Y1, Y2) indicating a direction to steer the elongate device (see at least figs. 18 & 29 and col. 18, lines 38-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory machine-readable medium of Duindam as modified by Manwaring and Sugiyama wherein the virtual roadmap comprises one or more arrows indicating a direction to steer the elongate device as taught by Fukunaga since such a modification would amount to applying a known technique (i.e. as taught by Fukunaga) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping the operator steer the tip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 46, Duindam as modified by Manwaring and Sugiyama discloses the non-transitory machine-readable medium of claim 42, that fails to explicitly teach a non-transitory machine-readable medium wherein the virtual roadmap comprises one or more alphanumeric indicators corresponding to at least one of a distance to the target location, a remaining time to reach the target location, or an identity of an anatomical passageway of the set of anatomical passageways. However, Fukunaga teaches that it is known to provide a non-transitory machine-readable medium wherein the virtual roadmap (i.e., guiding marker) comprises one or more alphanumeric indicators (“Left”) corresponding to an identity of an anatomical passageway (i.e., the passageway on the left) of the set of anatomical passageways (see at least figs. 28(a)-(b) and col. 18, lines 56-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory machine-readable medium of Duindam as modified by Manwaring and Sugiyama wherein the virtual roadmap comprises one or more alphanumeric indicators corresponding to at least one of a distance to the target location, a remaining time to reach the target location, or an identity of an anatomical passageway of the set of anatomical passageways as taught by Fukunaga since such a modification would amount to applying a known technique (i.e. as taught by Fukunaga) to a known device (i.e. as taught by Duindam) ready for improvement to achieve a predictable result such as helping the operator steer the tip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duindam (‘665) in view of Manwaring (‘819), Sugiyama (‘104), Brown (‘302) further in view of Fukunaga (US 6,346,940).
Duindam as modified by Manwaring, Sugiyama and Brown discloses the system of claim 29, that fails to explicitly teach a system wherein the virtual roadmap changes one or more of color, shade, texture, or transparency based on one or more attributes of the anatomical features, the one or more attributes including at least one of a diameter of an anatomical passageway, a bend of the anatomical passageway, a constriction of the anatomical passageway, or a branching of the anatomical passageway.  
However, Brown teaches that it is known to provide a system wherein0070228.00557US01 4874-8781-7499 v.14U.S. Application No. 16/307,995Docket No. P05720-WO-US / 70228.557US01 Response to Office Actionthe one or more processors are further configured to provide a virtual roadmap 476 having in a color (see at least figs. 7-10 and par 0066), Duindam teaches that a triggered guidance information or visual cue may be displayed with a change in color for alerting the surgeon based on a deviation between the distal end 218 of the elongate device 200 and the predetermined route (see at least pg. 13, lines 8-27) and Fukunaga teaches that it is known to provide triggered guidance information or visual cues that may be displayed based on a diameter of an anatomical passageway, or a branching of the anatomical passageway (see at least col. 9, lines 23-34 and col. 28, lines 9-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duindam as modified by Manwaring, Sugiyama and Brown wherein the virtual roadmap, as taught by Brown, changes color, as taught by Duindam, based on one or more attributes of the anatomical features, the one or more attributes including at least one of a diameter of an anatomical passageway, or a branching of the anatomical passageway as taught by Fukunaga in order to alert the surgeon based on a position of the distal end of the elongate device so as to prevent the surgeon from further misrouting the elongate device or injuring the patient by directing the elongate device into healthy tissue.
Allowable Subject Matter
Claims 4, 18, 20 & 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 15-16, 26-27, 29-33, 35-36, 39 & 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791